DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masson; Nicholas Bantle (United States Patent Application US 20170102251 A1; hereinafter Masson) in view of Biers; Michael Terry et al.(United States Patent US 9909935 B1; hereinafter Biers).
Regarding claim 1, Masson teaches 
A method of calibrating sensors (abstract discloses method of calibrating sensors), comprising: 
receiving measurements (par.30 teaching receiving data from a plurality of sensor assemblies) captured by a plurality of sensors (par.28 and fig.1 disclose a plurality of sensors) that includes a first sensor (par.10 discloses a first sensor)
identifying a difference between a first measurement obtained from measurements provided by a first sensor and a second measurement obtained from measurements provided by (at least par.10 and 28 teach identifying a difference between quality between the sensed data of the first environmental sensor and a quality of the sensed data of the second environmental sensor)
calibrating the first sensor based on the difference between the first temperature measurement and the second temperature measurement (par.36 teaches calibration device calibrating based on differences in measurements, which could be temperature measurements as disclosed in par.31).
Masson fails to teach the sensors being deployed within a temperature-controlled asset;

Biers does teach 
the sensors being deployed within a temperature-controlled asset (fig.1 and col.3 lines 57 – col.4 lines 1-45 disclose a sensor deployed within a temperature-controlled asset);

            It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Masson to include the teachings of Biers; which would provide an embodiment that can provide a calibration system with a phase change cell containing phase change materials sealed in not only in a temperature controlled environment but additionally in a controlled volume and pressure environment, thus providing a method for calibrating thermal sensors and controlling the temperature of the phase change material  in order to achieve a phase change duration time that satisfies various calibration certainty requirements as disclosed by Biers(col.3 line 28-37 and col.3 lines 11 - 16).

           Regarding claim 2, Masson in view of Biers teaches the method of claim 1, further comprising:
(Masson par.78 teaches calibration history, which implies calibration was lost/deteriorating so as to require calibration; Masson par.79 teaches loss of accuracy through quality in data, lower quality data is less accurate data compared to higher quality data which means there’s a loss in accuracy) of the first sensor based on a determination that the first sensor has lost correlation (Masson par.35 teaches determination of loss of correlation through improving the correlation; improving correlation implies the correlation was lost/deteriorating beforehand) or covariance with its peers (Masson par.35 and fig.1 disclose peer sensors 111).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Masson in view of Biers further in view of Henry; Manus P. et al. (United States Patent US 5570300 A; hereinafter Henry).
Regarding claim 3, Masson in view of Biers teach the method of claim 1, further comprising: 
ignoring measurements (par.88 teaches ignoring measurements) provided by the first sensor when the first sensor is determined to have lost correlation or covariance with a plurality of peer sensors(Masson fig.1 and par.28 disclose peer sensors 111); and
Masson in view of Biers fail to teach substituting the measurements provided by the first sensor with estimated measurements generated for the first sensor by the plurality of peer sensors.
Henry does teach substituting the measurements (col.15 line 56 teaches substitution of information, which include measurements from temperature sensor 176) provided by the first sensor with estimated measurements generated for the first sensor by the plurality of peer sensors (col.16 line 46 teaches estimating a measurement).
Masson in view of Biers to include the teachings of Henry; which would provide an embodiment for a self-validating sensor for use in process control systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s Disclosure.
TARKOMA SASU et al. WO 2019180325 is a method and apparatus for calibrating a 1st sensor in a changing operating environment by a calibration process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858